office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 llconway posts-112862-10 uilc date december to daniel lauer acting chief sbse employment_tax from marie cashman special counsel tax exempt government entities subject taxicab payments this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this follows up on our earlier response to your questions related to the proper treatment of payments made by certain establishments to taxicab drivers and takes into account the additional facts provided since that time this advice may not be used or cited as precedent issue sec_1 whether the payments are income to the drivers whether the payments are tips for services the drivers perform as employees of the taxicab companies tips in the course of employment or are payments for separate and distinct services what reporting requirements apply to the payments conclusion sec_1 the payments to the drivers are income to the drivers under the facts and circumstances described the payments are not tips received by the drivers in the course of their employment with their respective taxicab companies posts-112862-10 the drivers are not responsible for reporting the payments to the taxicab company pursuant to sec_6053 the payments are for services separate and distinct from the drivers’ employment with the taxicab companies the clubs and other establishments are responsible for complying with the reporting requirements under sec_6041 with respect to such payments facts the drivers are employees of taxicab companies engaged in the business of transporting passengers for a metered fare the cabs are equipped with meters which calculate and display the fares for any transportation the drivers pick up and transport passengers to their requested destinations typically the driver collects the fares from the passengers and the meter fare is split between the driver and the taxicab company it is customary for the passengers to tip the drivers an amount in addition to the meter fare for the transportation provided some adult entertainment clubs and other establishments have a practice of making payments to taxicab drivers who bring passengers to their establishments generally the club personnel will not render payment to the driver until the passengers first pay a cover charge or otherwise indicate in some manner that they are patrons of the club such as purchasing drinks or drink tickets payments are usually made in cash although some clubs issue vouchers to the drivers that can be exchanged for cash at a later time the amount of the cash or voucher payment may or may not bear any relationship to the meter fare may vary depending upon the number of passengers and may be far greater than either the metered fare or the customary tip for the transportation typically one or more passengers are transported from a hotel directly to a club in some cases the driver may make agreements with certain hotel personnel so that when a guest wants to go to a club the hotel personnel will summon the driver’s taxicab from the queue at the hotel and the driver will split the payment from the club with the hotel personnel in some cases the passenger may not request a particular destination and the driver or hotel personnel will recommend a club that will pay an amount for delivering the passenger club patron several clubs and other establishments advertise in a local magazine specifically targeted at drivers in the transportation industry that they will pay a referral fee or tip or incentive for delivery of passengers patrons generally the clubs making the payments at issue are not reporting the payments to the individual drivers on a form_1099 miscellaneous income the clubs appear to argue that the payments should be treated as tips received in the course of the drivers’ employment that the drivers should report to their employer taxicab companies the the industry magazine also contains advertisements referencing discounts and free items for drivers such as meals entertainment tickets and other rewards however these discounts and rewards do not appear to be linked directly to delivery of patrons but rather at garnering the goodwill of the cab drivers this memorandum does not address the proper tax treatment of these items posts-112862-10 drivers are not separately reporting the payments to the taxicab companies as tips thus the taxicab companies are not treating the payments as wages subject_to employment_taxes and required to be reported on forms w-2 the absence of reporting on either forms or forms w-2 may result in some drivers not reporting the payments as income on their income_tax returns law and analysis issue payments are income to drivers sec_61 provides that gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-2 provides that tips are income to the recipients the payments made by the clubs to the drivers are income to the drivers regardless of whether the payments are tips or remuneration for services that are separate and distinct from their employment by the taxicab companies issue under the facts and circumstances described the payments are not tips received in the course of employment with the taxicab companies but are for services separate and distinct from those the drivers perform for their employer taxicab companies tips are not defined in the code or regulations however published guidance is instructive in determining whether a payment is a tip revrul_59_252 1959_2_cb_215 provides criteria which indicate when amounts received in an employment relationship are tips rather than service charges the revenue_ruling provides that the absence of any of the following factors creates a doubt as to whether a payment is a tip and indicates that the payment may be a service charge the payment must be made free from compulsion the customer must have unrestricted right to determine the amount thereof the payment should not be the subject of negotiation or dictated by employer policy and generally the customer has the right to determine who receives the payment while the criteria listed in revrul_59_252 are instructive they were set out in the context of determining whether payments from a customer of the employer were tips to the employees accordingly application of the criteria is not necessarily determinative in all instances in classifying a payment as a tip in the course of employment or as something else altogether all of the surrounding facts and circumstances must be considered in this regard we note that cab drivers who have signed a participation_agreement under the taxicab company’s tip rate determination agreement trda with the irs agree to report tips to their employer at or above the agreed upon rate nothing indicates that these payments were taken into account in determining the tip rates under the taxicab companies’ trdas for example a few court cases have used a test to analyze whether certain payments from patrons were tips includible in income or gifts excludable from income generally the test used to determine whether or not the payments were tips rather than gifts is whether the payments were an incident of the posts-112862-10 on the question of whether the payments at issue are tips received in the course of employment or payments for separate and distinct services the facts and circumstances presented support the characterization that the payments at issue are for the drivers’ separate and distinct service of referring patrons influencing patrons and delivering patrons to particular clubs rather than merely transporting passengers as part of their duties for their employers the taxicab companies the fact that the payments from the clubs are contingent upon the passenger becoming a patron of the club--whether by entering the club paying the cover charge buying a drink etc -- illustrates that the payment is made for the separate service of delivering a patron rather than transporting a passenger the club is not the recipient of the transportation service they are the recipient of the delivery of a patron furthermore the fact that drivers frequently recommend the passenger’s destination sometimes in collaboration with hotel personnel in order to secure the payment from a particular club further strengthens the conclusion that the clubs are paying the drivers for bringing them customers a service separate and distinct from merely transporting passengers to the passenger’s requested destination certainly in cases where a passenger requests a particular destination and the driver tries to persuade the passenger to go to a different destination because of the payment the driver expects to receive the purpose of the payment for these separate services becomes even more apparent however this fact is not necessary to our conclusion that drivers are providing services that are separate and distinct from transporting passengers differences in the facts and circumstances discussed above may influence the determination of whether particular payments are tips for driving passengers as an employee of a taxicab company or payments for separate and distinct services for example if the taxicab company shared in the payments made by the clubs or other services provided in 176_f2d_221 9th cir the ninth circuit in considering whether tips to an employee taxi driver from customers were taxable_income recognized that tips lacked the essential element of a gift - namely the free bestowing of a gratuity without consideration id pincite furthermore the court noted that a tip is connected directly with the service and its quality id pincite the taxpayer received tips as an incident to the service which he rendered to his patrons id pincite in 26_tc_1218 the tax_court relying primarily on roberts found that tokes tips were taxable_income because the dealer received the monies as an incident of the services which he performed as an employee for the patrons these cases further support the conclusion herein that the payments from the clubs are not tips in the context of the drivers’ employment relationships because they are not incident to the transportation services some of the drivers may be engaged in a separate trade_or_business of supplying patrons to the clubs the u s supreme court stated in 480_us_23 that the question of whether a taxpayer is engaged in a trade_or_business requires an examination of the relevant facts in each case furthermore to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit id pincite while a determination that a driver has a separate trade_or_business of delivering patrons is wholly consistent with our conclusion that the payments are made by the clubs for separate and distinct services rather than as tips received in the course of the drivers’ employment such determination is not critical to a finding that the payments are made for separate and distinct services provided by the driver for the clubs posts-112862-10 establishments and drivers were aware that they must turn over a portion of the payments to the taxicab company to keep their jobs then the portion of the payments the drivers keep may be tips as remuneration for driving the taxicab for the company issue the clubs and other establishments are responsible for complying with the reporting requirements under sec_6041 with respect to such payments the reporting requirements applicable to the payments for services separate and distinct from the drivers’ employment are provided in sec_6041 which requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service and to furnish an information statement to the payee sec_1 c provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-1 requires payments that are fixed or determinable to be reported on form_1099 sec_6721 provides for a penalty when an information_return such as form_1099 or form_w-2 is not timely filed the sec_6721 penalty is waived if the failure_to_file the information returns is due to reasonable_cause and not to willful neglect sec_6724 sec_301_6724-1 provides that the penalty for failure_to_file information returns is waived for reasonable_cause only if the filer establishes that there are significant mitigating factors with respect to the failure and that the filer acted in a responsible manner or the failure arose from events beyond the filer’s control significant mitigating factor include but are not limited to- the filer was never required to file this return or statement with respect to this type of transaction previously or the filer has an established history of complying with the information requirements with respect to this type of transaction sec_301_6724-1 a filer acts in a responsible manner if the filer exercised reasonable care undertook significant steps to avoid or mitigate the failure and rectified the failure as promptly as possible once the impediment was removed or the failure discovered sec_301_6724-1 whether or not the filer's actions were reasonable is an objective inquiry lefcourt v united_states 125_f3d_79 2d cir because the payments at issue are for separate and distinct services of delivering patrons to the clubs the clubs are required under sec_6041 to file a form_1099 with sec_6041 provides that the reporting requirement contained in subsection a does not apply to tips with respect to which sec_6053 applies sec_6053 generally requires employees to report tips to received in the course of their employment to their employer when a club makes payments for the delivery of patrons either to a nonemployee driver or to an employee driver performing a service that is not in the course of his employment with the taxicab company employers such as those under the facts and circumstances described in this memo it cannot rely on sec_6041 as authority for not reporting the payments to the drivers because such payments are not required to be reported under sec_6053 posts-112862-10 the irs for each taxicab driver to whom they paid dollar_figure or more during the calendar_year if the clubs do not file form_1099 whether they are subject_to penalties under sec_6721 depends on the facts and circumstances case development and hazards while the facts you have collectively presented warrant the conclusion in this memorandum that the payments at issue are for services separate and apart from the drivers’ employment we note that an examination of a specific club or of a specific driver may produce different or varied facts including indications that the cab companies receive part of the payments that may or may not warrant the same conclusion or may present a differing degree of uncertainty regarding the proper characterization of the payments thereby increasing the hazards_of_litigation ------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------- in addition while published guidance and some case law provide helpful analysis in characterizing the payments at issue we have found no prior cases or other authority which definitively defines tips in the context of the facts and circumstances described accordingly the legal issue would be somewhat novel in litigation --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call me pincite-6000 or linda conway pincite-0047 if you have any further questions if the clubs were paying the taxicab companies not the taxicab drivers the clubs generally will not be required to file a form_1099 because under current law the reporting requirement does not apply if the taxicab companies are corporations but see sec_9006 of the patient protection and affordable_care_act pl enacted in date which requires information reporting for payments of dollar_figure or more for property or services to a non-tax-exempt corporation after
